Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File No . 2-56878 811-2653 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 55 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 55 [X] (Check appropriate box or boxes.) DREYFUS BOND FUNDS, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on January 1, 2009 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus High Income Fund Ticker symbol: Class A: DIMAX Class B: DIMBX Class C: DIMCX Class I: DIMRX PROSPECTUS January 1, 2009 Contents The Fund Goal and Approach 1 Main Risks 2 Past Performance 4 Expenses 5 Management 6 Financial Highlights 8 Your Investment Shareholder Guide 10 Distributions and Taxes 22 Services for Fund Investors 23 For More Information See back cover. The Fund Dreyfus High Income Fund GOAL AND APPROACH The fund seeks to maximize total return consistent with capital preservation and prudent risk management. To pursue this goal, the fund normally invests at least 80% of its assets in high yield bonds (commonly known as junk bonds). High yield bonds are bonds rated at the time of purchase BB or Ba and below by credit rating agencies such as S&P or Moodys or the unrated equivalent as determined by the funds sub-adviser. The high yield securities in which the fund invests may include: corporate debt securities, including convertible securities, preferred stock and corporate commercial paper structured notes, including hybrid or indexed securities, catastrophe bonds and loan participations zero coupon securities debt securities issued by states or local governments and their agencies, authorities and other instrumentalities The fund may invest substantially all of its assets in high yield securities. The fund may invest the remainder (up to 20%) of its assets in bank certificates of deposit, fixed time deposits and bankers acceptances, and obligations issued or guaranteed by the U.S. government, its agencies and instrumentalities. These securities may have all types of interest rate payment and reset terms, including fixed rate, adjustable rate, contingent, deferred, payment-in-kind and auction rate features. The fund also may invest in investment grade bonds; typically, on an opportunistic basis. The fund may enter into repurchase agreements and reverse repurchase agreements. The fund also may invest in private placements with or without registration rights, and may own warrants and common stock, typically acquired in units with high yield bonds. In choosing securities for the fund, the portfolio managers look for issuers that generally exhibit, or have the prospect for, positive credit momentum with the potential for credit rating upgrade. Because the issuers of high yield securities may be highly leveraged, at an early stage of development, or unable to repay past debts, these bonds typically must offer higher yields than investment grade bonds to compensate investors for greater credit risk. Using bottom up, fundamental analysis, the portfolio managers seek to maximize portfolio return and minimize default risk on the overall portfolio through broad diversification, direct communication with management and monitoring all issuers on a systematic basis. The portfolio managers also avoid investing in securities of issuers with a high risk of default, and investing in industries with historically high default rates. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, foreign currencies, indexes and interest rates) forward contracts, swaps (including credit default swaps on corporate bonds and asset backed securities), options on swaps and other credit derivatives, and may invest in mortgage related securities and other asset backed securities. Derivatives may be used as a substitute for investing directly in an underlying asset, to increase returns, to manage credit or interest rate risk, or as part of a hedging strategy. Swap agreements, such as credit default swaps, can be used to transfer the credit risk of a security without actually transferring ownership of the security or to customize exposure to particular corporate credit. The fund also may engage in short-selling, typically for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. 1 MAIN RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Credit risk . Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general. Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates. Unlike investment grade bonds, however, the prices of high yield (junk) bonds may fluctuate unpredictably and not necessarily inversely with changes in interest rates. Call risk . Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Market sector risk . The funds overall risk level will depend on the market sectors in which the fund is invested and the current interest rate, liquidity and credit quality of such sectors. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transition is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Foreign investment risk . Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the 2 risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Credit default swaps and similar instruments involve greater risks than if the fund had invested in the reference obligation directly, since, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives the fund may use may involve economic leverage, which could increase the volatility of these instruments as they may increase or decrease in value more than the underlying security, index, futures contracts or other economic variable. The fund may be required to segregate permissible liquid assets to cover its obligations relating to its purchase of derivative instruments. Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts, and engaging in forward commitment transactions, may magnify the funds gains or losses. Additionally, certain derivatives may involve leverage, which could result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the investment. Short sale risk. The fund may make short sales, which involves selling a security it does not own in anticipation that the securitys price will decline. Short sales expose the fund to the risk that it will be required to buy the security sold short (also known as covering the short position) at a time when the security has appreciated in value, thus resulting in a loss to the fund. Other potential risks . Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. At times, the fund may enage in short-term trading, which could produce higher transaction costs and taxable distributions, and lower the fund's after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. 3 PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A Shares shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. Performance for each share class will vary from the performance of the funds other share classes due to differences in charges and expenses. After-tax performance is shown only for Class A shares. After-tax performance of the fund's other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total returns as of 12/31 each year (%) The funds year-to-date total return as of 9/30/08 was -4.94% . Average annual total returns as of 12/31/07 Share Class/ 1 Year Since inception date inception Class A (1/31/03) returns before taxes -2.85% 6.57% Class A returns after taxes on distributions -5.33% 4.13% Class A returns after taxes on distributions and sale of fund shares -1.81% 4.21% Class B (1/31/03) returns before taxes -2.62% 6.71% Class C (1/31/03) returns before taxes -0.01% 6.74% Class I (1/31/03) returns before taxes 2.05% 7.92% Merrill Lynch US High Yield Master II - Constrained reflects no deduction for fees, expenses or taxes 2.53% 10.16% 4 EXPENSES As an investor, you pay certain fees and expenses in connection with the fund, which are described in the table below. Fee Table Class A Class B* Class C Class I Shareholder transaction fees (fees paid from your account) Maximum front-end sales charge on purchases % of offering price none none none Maximum contingent deferred sales charge (CDSC) % of purchase or sale price, whichever is less none ** none Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none none Shareholder services fee none Other expenses Total*** * Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. ** Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. *** For the fiscal year ended August 31, 2008, Dreyfus assumed certain expenses of the fund pursuant to an undertaking, reducing total expenses from 1.23% to 1.13% for Class A, from 1.74% to 1.65% for Class B, from 1.96% to 1.87% for Class C and from 0.95% to 0.85% for Class I shares. This undertaking was voluntary. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A Class B with redemption $1,794* without redemption $1,794* Class C with redemption without redemption Class I *Assumes conversion of Class B to Class A at end of the sixth year following the date purchase. 5 MANAGEMENT Investment adviser The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $362 billion in approximately 188 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of 0.67% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds annual report for the fiscal year ended August 31, 2008. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional information is available at www .bnymellon.com . The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged Shenkman Capital Management, Inc. (Shenkman Capital), located at 461 Fifth Avenue, New York, New York 10017, to serve as the funds sub-investment adviser. Shenkman Capital focuses exclusively on managing high yield assets. Shenkman Capital, subject to Dreyfus supervision and approval, provides investment advisory assistance and research and the day-to-day management of the funds investments. Shenkman Capital managed over $7.5 billion in assets, which include investment advisory services for fore other registered investment companies having aggregate assets of approximately $273 million, as of November 30, 2008. Mark Shenkman, Frank Whitley and Mark Flanagan are the funds co-primary portfolio managers, positions they have held since the funds inception. Mr. Shenkman has been the president of Shenkman Capital since he founded the company in 1985. Mr.Whitley, executive vice president of Shenkman Capital, joined the firm in 1988 and became a portfolio manager in 1994. Mr. Flanagan, executive vice president of Shenkman Capital, joined the firm in 1992 and became a portfolio manager in 2002. Mr. Flanagan was the director of credit research for Shenkman Capital from 1996 to 2002. The funds Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. 6 Distributor The funds distributor is MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus. Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Dreyfus, Shenkman Capital and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by employees does not disadvantage any Dreyfus-managed fund. 7 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by Ernst & Young LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended August 31, Class A Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.14 13.45 13.81 13.85 13.39 Investment Operations: Investment income-net a .87 .91 .87 .85 .92 Net realized and unrealized gain (loss) on investments (.80) (.23) (.28) .02 .45 Total from Investment Operations .07 .68 .59 .87 1.37 Distributions: Dividends from investment income-net (.92) (.99) (.95) (.91) (.91) Dividends from net realized gain on investments (.02) - Total Distributions (.94) (.99) (.95) (.91) (.91) Net asset value, end of period 12.27 13.14 13.45 13.81 13.85 Total Return (%) b .51 5.03 4.50 6.47 10.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 1.18 1.15 1.15 1.18 Ratio of net expenses to average net assets 1.13 1.18 c 1.15 c 1.14 1.16 Ratio of net investment income to average net assets 6.81 6.65 6.40 6.09 6.60 Portfolio Turnover Rate 45.60 73.12 54.43 62.54 62.65 Net Assets, end of period ($ x 1,000) 78,349 116,471 159,160 162,254 184,674 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. Year Ended August 31, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.14 13.45 13.80 13.84 13.38 Investment Operations: Investment income-net a .80 .83 .80 .78 .84 Net realized and unrealized gain (loss) on investments (.80) (.23) (.27) .02 .45 Total from Investment Operations - .60 .53 .80 1.29 Distributions: Dividends from investment income-net (.85) (.91) (.88) (.84) (.83) Dividends from net realized gain on investments (.02) - Total Distributions (.87) (.91) (.88) (.84) (.83) Net asset value, end of period 12.27 13.14 13.45 13.80 13.84 Total Return (%) b (.02) 4.46 4.05 5.91 9.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.74 1.72 1.67 1.67 1.72 Ratio of net expenses to average net assets 1.65 1.71 1.67 c 1.67 c 1.71 Ratio of net investment income to average net assets 6.29 6.12 5.88 5.57 6.06 Portfolio Turnover Rate 45.60 73.12 54.43 62.54 62.65 Net Assets, end of period ($ x 1,000) 34,856 47,360 59,192 70,228 69,573 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. 8 Year Ended August 31, Class C Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.11 13.42 13.77 13.81 13.36 Investment Operations: Investment income-net a .77 .80 .76 .74 .81 Net realized and unrealized gain (loss) on investments (.80) (.23) (.26) .02 .45 Total from Investment Operations (.03) .57 .50 .76 1.26 Distributions: Dividends from investment income-net (.82) (.88) (.85) (.80) (.81) Dividends from net realized gain on investments (.02) - Total Distributions (.84) (.88) (.85) (.80) (.81) Net asset value, end of period 12.24 13.11 13.42 13.77 13.81 Total Return (%) b (.23) 4.23 3.80 5.66 9.53 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.96 1.94 1.90 1.90 1.96 Ratio of net expenses to average net assets 1.87 1.94c 1.90 c 1.90 c 1.94 Ratio of net investment income to average net assets 6.07 5.89 5.64 5.33 5.82 Portfolio Turnover Rate 45.60 73.12 54.43 62.54 62.65 Net Assets, end of period ($ x 1,000) 49,824 71,313 102,211 140,505 155,189 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. Year Ended August 31, Class I Shares 2008 2007 a 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 13.18 13.49 13.84 13.88 13.42 Investment Operations: Investment income-net b .91 .98 .92 .90 .94 Net realized and unrealized gain (loss) on investments (.81) (.26) (.27) .01 .46 Total from Investment Operations .10 .72 .65 .91 1.40 Distributions: Dividends from investment income-net (.96) (1.03) (1.00) (.95) (.94) Dividends from net realized gain on investments (.02) - Total Distributions (.98) (1.03) (1.00) (.95) (.94) Net asset value, end of period 12.30 13.18 13.49 13.84 13.88 Total Return (%) .73 5.45 4.85 6.76 10.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 .85 .84 .85 .90 Ratio of net expenses to average net assets .85 .85 c .84 c .84 .90 Ratio of net investment income to average net assets 7.08 6.99 6.75 6.41 6.92 Portfolio Turnover Rate 45.60 73.12 54.43 62.54 62.65 Net Assets, end of period ($ x 1,000) 15,491 16,862 20,532 13,634 11,265 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Expense waivers and/or reimbursements amounted to less than .01%. 9 Your Investment SHAREHOLDER GUIDE Choosing a share class The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C and I of the fund . The fund's Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other Dreyfus Funds or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A Class C Class I Initial sales charge up to 4.50% none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% none Ongoing shareholder services fee 0.25% 0.25% none Contingent deferred sales charge 1% on sale of 1% on sale of none shares bought shares held for within one year one year or less without an initial sales charge as part of an investment of $1 million or more Recommended purchase maximum none $1 million none 10 Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See Sales charge reductions and waivers.) Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 4.50% 4.70% $50,000 to $99,999 4.00% 4.20% $100,000 to $249,999 3.00% 3.10% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none * No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase.(except shares bought through dividend reinvestment). 11 Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates board members of Dreyfus and board members of the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006 investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus-managed money market fund, the investor and the investors spouse or minor children become 12 eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment- related stock options members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in qualified or non-qualified employee benefit plans shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. 13 Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or executors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distributor advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Class B share considerations
